Citation Nr: 0213747	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-17 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteosarcoma of the 
left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO decision which denied 
service connection for osteosarcoma of the left mandible. 


FINDINGS OF FACT

Osteosarcoma of the left mandible began many years after 
active duty and was not caused by any incident of such 
service.


CONCLUSION OF LAW

Osteosarcoma of the left mandible was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 &. Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1974 to 
December 1985.  His entrance examination, performed in July 
1974, noted essentially normal findings throughout.  A review 
of the veteran's service medical records revealed that he had 
wisdom teeth removed in February 1975.  A May 1977 treatment 
report noted the veteran's complaints of pain in the left 
jaw.  Objective findings noted tenderness of the jaw on the 
left side, temporomandibular joint, with no neck stiffness 
and no limitation of movement.  No follow up complaints or 
treatment were indicated.

In July 1978, the veteran traumatically fractured his number 
8 tooth (the upper right front tooth).  Subsequent service 
treatment reports described the injury as a nonsymptomatic, 
Type 2 dentinal fracture, to the number 8 tooth, and 
indicated that it was treated endodonically, post and core 
fabricated, and finally restored with a crown.  In March 
1984, the veteran was treatment for early to moderate 
periodontitis.  A March 1984 periodical examination noted 
that the veteran's face and neck were normal.

Post-service medical treatment records, dated from October 
1995 to July 2001, were obtained from both private and VA 
medical providers.  An October 1995 treatment report noted 
that the veteran underwent an extraction of tooth number 18.  
An April 1996 treatment report noted the veteran's history of 
a tooth extraction in October 1995.  The report noted the 
veteran's complaints that the swelling never subsided 
following this procedure.  It also indicated that his left 
lower lip had become numb approximately three months earlier.  
A biopsy was then performed and was significant for 
osteosarcoma.  Subsequent records revealed treatment for 
extensive osteosarcoma of the left mandible.  In October 
1996, the veteran underwent a radical disarticulation 
resection of the left mandible in concert with left neck 
dissection due to extension of tumor.

A letter dated in June 1998 was received from R. Marx, DDS.  
In the letter, Dr. Marx indicated that the veteran underwent 
aggressive cancer surgery for an osteosarcoma of the mandible 
in April 1996.  He also noted that he had since progressed 
well and was tumor free.  The report then noted the veteran's 
history of an in-service "injury to affect both the upper 
and lower jaw which fractured several teeth and created 
swelling and pain which persisted for days."  Dr. Marx 
further stated:

Although no definitive scientific studies 
have been done concerning the 
relationship between trauma and the 
development of cancers, there is a 
statistical association known between the 
diagnosis of the type of bone cancer [the 
veteran] developed with bone fractures 
and bone contusions.  In fact, several 
text books and scientific journals in the 
past have noted this relationship.  
Although one cannot say for sure that 
there was a causal relationship between 
[the veteran's] injury and his eventual 
development of osteosarcoma, there 
remains a distinct possibility based on 
historical evidence.  

In May 1999, the veteran underwent surgery, including a bone 
graft to the mandible, to correct a continuity defect of the 
mandible extending from the left condyle to the right mid 
body of the mandible.

In October 1999, a VA dental and oral examination was 
conducted.  The report noted the veteran's service history of 
a class 2 dentinal fracture to tooth number 8 occurring in 
July 1978.  The report noted that this condition was treated 
endodonically, post and core fabricated, and finally restored 
with a crown.  Physical examination revealed missing teeth 
numbers 1, and 16 through 32.  It also noted that the veteran 
had difficulty swallowing, chewing, and with his speech.  The 
report concluded with a diagnosis of loss of teeth due to 
osteosarcoma of the mandible.

In January 2000, a VA medical opinion was obtained from B. 
Kepley, DMD, Chief Dental Service, VA Hospital, Tampa, 
Florida.  The report noted the findings of Drs. Marx and 
Carlson that the veteran's tumor may be secondary to trauma 
he incurred in 1978.  The report stated, "With the exception 
of one dated study noted in a Shaffer, Hine and Levy text, 
there are no significant studies that clearly indicate that 
such a relationship exists - only that a few of these tumors 
had a history of occurring in areas where trauma had recently 
occurred.  There are no cases discussed in the literature 
that associate tumors with trauma that occurred several years 
in the past."  Dr. Kepley further noted, "In any event, it 
does not appear that [the veteran] incurred any trauma to the 
left mandible.  The only documented trauma occurred in the 
right maxilla and this was supported by the oral history 
provided by the patient.  It also occurred some 20 years 
before the presentation of the tumor.  Based on these 
particular facts, there can be no causal relationship between 
the [veteran's] trauma in 1978 and the presence of the 
osteosarcoma in 1996."

In May 2000, the veteran submitted additional evidence in 
support of his claim.   Included in this submission was an 
undated letter from E. Carlson, DMD.  Dr. Carlson's letter 
noted the veteran history of trauma to the mandible in 1978.  
He also indicated that the literature reports a cause and 
effect relationship between facial trauma and subsequent 
development of osteosarcoma of the jaws.  

The veteran also submitted several abstracts of medical 
summary reports from the National Cancer Institute's 
Cancerlit research tool.  One such report, entitled 
Extraskelatal Osteosarcoma, Cancer 60(5); pp. 1132-42 (1987), 
noted that in a retrospective study of 88 cases of 
extraskelatal osteosarcoma, 11 (or 12.5 percent) were found 
to have had prior trauma to the site of the tumor.  
Additional abstracts related to osteosarcoma found in dogs 
with prior trauma, and with reconstruction of mandibular 
defects.

The veteran further submitted an article entitled Sarcomas of 
Bone and Soft Tissue, by F. Eilber, MD and M. Dollinger, MD, 
and contained within Everyone's Guide to Cancer Therapy, by 
M. Dollinger, MD, E. Rosenbaum, MD, and G. Cable.  This 
article noted that osteosarcoma's tissue of origin was bone.  
It also noted that the risk of osteosarcoma increases with 
radiation exposure and sarcomas of both bone and soft tissue 
can occur many years after radiotherapy, especially if it was 
in childhood.  The report also noted that sarcomas have 
developed in old scars and areas of trauma, but no definite 
cause has not been proved.  

In November 2000, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he was hit in the 
mouth causing injury in May 1977, and again in July 1978.  He 
indicated that he has experienced an intermittent, dull 
aching pain since that time. 

In March 2001, medical and other records were received from 
the Social Security Administration.  A disability 
determination report, dated in December 1996, noted that the 
veteran's primary diagnosis as osteosarcoma of the mandible 
beginning in September 1996.

II.  Analysis

The veteran claims service connection for osteosarcoma of the 
left mandible.  Specifically, he alleges that he developed 
this condition secondary to in-service traumatic injury.  

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim for service 
connection for osteosarcoma of the left mandible.  Pertinent 
medical records have been obtained, and the veteran has been 
provided with a VA examination to determine the etiology of 
this condition.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied as to 
this issue.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as malignant tumors, which are 
manifest to a compensable degree within the year after active 
service of 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

As noted above, the veteran asserts that his current 
osteocarcinoma of the left mandible is the result of in-
service traumatic injuries to his jaw.  In support of his 
claim, the veteran relies on a June 1998 medical opinion from 
R. Marx, DDS. In his letter, Dr. Marx noted the veteran's 
history of a service injury affecting "both the upper and 
lower jaw which fractured several teeth and created swelling 
and pain which persisted for several days."  Dr. Marx 
further indicated that "[a]lthough no definitive scientific 
studies have been done concerning the relationship between 
trauma and the development of cancers," a statistical 
association has been noted between the development of 
osteosarcoma and bone fractures and bone contusions.   He 
then concludes that it remains a distinct possibility that 
the veteran's current osteocarcinoma of the left mandible is 
related to his inservice injuries.

The veteran has also submitted an undated letter from E. 
Carlson, DMD, MD.  In his letter, Dr. Carlson noted the 
veteran's reported "history of trauma to the mandible in 
1978."  Dr. Carlson also indicated that "[t]he literature 
reports a cause and effect relationship between facial trauma 
and subsequent development of osteosarcoma of the jaws."

Initially, the Board finds that the service medical records 
are silent as to any findings of osteosarcoma to the left 
mandible during service.  Moreover, there is no showing of 
traumatic injury to the left mandible area.  A review of the 
veteran's service medical records revealed that he had wisdom 
teeth removed in February 1975.  A May 1977 treatment report 
noted the veteran's complaints of pain in the left jaw.  
Objective findings noted tenderness of the jaw on the left 
side, temporomandibular joint, with no neck stiffness and no 
limitation of movement.  No diagnosis was given, and no 
follow up complaints or treatment were indicated.  In July 
1978, the veteran traumatically fractured his number 8 tooth, 
which is the right upper front tooth located in the maxilla 
(upper jaw).  Subsequent service treatment reports described 
the injury as a nonsymptomatic, Class 2 dentinal fracture, to 
the number 8 tooth.  The service medical records indicate 
that it was treated endodonically, post and core fabricated 
and finally restored with a crown.  A March 1984 periodical 
examination noted that the veteran's face and neck were 
normal.
 
After reviewing the service medical records, and the opinions 
of Drs. Marx and Carlson, the Board finds the opinion 
submitted herein by B. Kepley, DMD, to be far more probative 
in this matter.  Dr. Kepley noted the findings of Drs. Marx 
and Carlson that the veteran's tumor may have been secondary 
to trauma he incurred in 1978.  He then stated that "[w]ith 
the exception of one dated study noted in a Shaffer, Hine and 
Levy text, there are no significant studies that clearly 
indicate that such a relationship exists - only that a few of 
these tumors had a history of occurring in areas where trauma 
had recently occurred."  Dr. Kepley also stated, and 
precisely on point for the issue at hand in this case, that 
"[t]here are no cases discussed in the literature that 
associate tumors with trauma that occurred several years in 
the past."  This view is shared by Dr. Marx, who despite his 
reference to a statistical association, clearly stated that 
"no definitive scientific studies have been done concerning 
the relationship between trauma and the development of 
cancers."  

Dr. Kepley further points out that "[t]he only documented 
[in-service] trauma occurred in the right maxilla and this 
was supported by the oral history provided by the patient.  
It also occurred some 20 years before the presentation of the 
tumor.  Based on these particular facts, there can be no 
causal relationship between the patient's trauma in 1978 and 
the presence of the osteosarcoma in 1996."  

The opinions offered herein by Dr. Marx refers to an in-
service injury affecting both the upper and lower jaw and 
which "fractured several teeth."  This alleged in-service 
injury clearly exceeds the severity of the injury shown in 
the veteran's service medical records.  It also fails to 
acknowledge the actual location of the injury as noted in the 
veteran's service medical records.

Dr. Carlson's opinion also appears to be based on the 
veteran's own account of his service injury, and not the 
objective service medical records relating to the incident.  
Specifically, his opinion letter stated that the veteran 
"reports a history of trauma to the mandible in 1978."  Dr. 
Carlson's opinion letter also stated that "[t]he literature 
reports a cause and effect relationship between facial trauma 
and subsequent development of osteosarcoma of the jaws."  
This finding appears to be at odds with the research findings 
noted by both Drs. Kepley and Marx.  Moreover, the generic 
statement fails to address the veteran's own specific 
situation involving a twenty year interval between the 
alleged service injury and the subsequent development of 
osteocarcinoma.  

The statements submitted from Drs. Marx and Carlson, to the 
extent they suggest such an etiological relationship, are not 
considered probative since they are based on an 
unsubstantiated lay history of a service injury to the left 
mandible.  Reonal v. Brown, 5 Vet. App. 458 (1993).  They are 
also extremely speculative as the Dr. Marx opinion discusses 
the etiology of this condition in terms of it being a 
possibility, and Dr. Carlson fails to address the veteran's 
specific circumstances at all.  For a similar reason, the 
Board rejects the generic medical abstracts submitted by the 
veteran because they fail to support his specific contention 
that an in-service traumatic injury, occurring twenty years 
earlier, was the cause of his current osteosarcoma of the 
left mandible.

The Board finds more persuasive the fact that service medical 
records show only injury to the veteran's right upper front 
tooth number 8 (located in the maxilla) in July 1975.  Twenty 
years later, the veteran is found to have osteocarcinoma of 
the left mandible (left lower jaw area).  As pointed out by 
Dr. Kepley, this is not the same area as the in-service 
injury.  On the October 1999 VA dental and oral examination, 
tooth number 8 was not listed as having been removed.  This 
makes it unlikely that osteosarcoma of the left mandible is 
related to service.

The evidence shows that the veteran's current osteocarcinoma 
of the left mandible was not present during service or for 
many years later, and the medical evidence does not 
satisfactorily link the condition to service.  Despite the 
veteran's contentions that his current osteocarcinoma of the 
left mandible is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).

The weight of the credible evidence demonstrates that the 
veteran's current osteocarcinoma of the left mandible began 
many years after his active duty and was not caused by any 
incident of service.  This condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)..


ORDER

Service connection for osteosarcoma of the left mandible is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

